 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     ANDRE M. ESPINOSA
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-MC-00053-TLN-CKD
12                  Plaintiff,
13          v.                                            STIPULATION AND ORDER EXTENDING TIME
                                                          FOR FILING A COMPLAINT FOR FORFEITURE
14   2011 BMW 328I, VIN:                                  AND/OR TO OBTAIN AN INDICTMENT
     WBAPH7C53BE460537, NEVADA LICENSE                    ALLEGING FORFEITURE
15   NUMBER 002F10, ET AL.,
16                 Defendants.
17          It is hereby stipulated by and between the United States of America and potential claimants
18 Jeffrey Carpoff, Paulette Carpoff (“claimants”), by and through their respective counsel as follows:

19          1.      On or about December 18, 2018, the Federal Bureau of Investigation (“FBI”) seized
20 and/or obtained seizure warrants for the above-referenced defendant vehicles (hereafter collectively

21 “defendant assets”).

22          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required
23 to send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or

24 obtain an indictment alleging that the defendant assets are subject to forfeiture within ninety days of

25 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That
26 deadline was March 18, 2019.

27          3.      By Order entered on March 28, 2019, the parties stipulated to extend to June 18, 2019,
28 the time in which the United States is required to file a civil complaint for forfeiture against the

29
                                                                             Stipulation to Extend Time to File Complaint
                                                          1
30
 1 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 2 forfeiture.

 3          4.      By Order entered on August 27, 2019, the parties stipulated to extend to September 16,

 4 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 6 forfeiture.

 7          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 December 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

10 to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

13 alleging that the defendant assets are subject to forfeiture shall be extended to December 16, 2019.

14 Dated:     9/11/2019                                   McGREGOR W. SCOTT
                                                          United States Attorney
15

16                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
17                                                        ANDRE M. ESPINOSA
                                                          Assistant U.S. Attorneys
18

19
     Dated: 9/11/2019                                      /s/ Malcolm Segal
20                                                        MALCOLM SEGAL
                                                          Attorney for Potential Claimants
21                                                        Jeffrey Carpoff and Paulette Carpoff
22                                                        (As authorized via email)
23

24          IT IS SO ORDERED.

25 Dated: September 11, 2019
26
                                                                Troy L. Nunley
27                                                              United States District Judge

28

29
                                                                            Stipulation to Extend Time to File Complaint
                                                          2
30
